ORDER OF PUBLIC CENSURE
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Charles G. Stewart, and
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that Charles G. Stewart, Grainfield, Kansas, after filing a claim for a secured creditor against a bankruptcy estate, was appointed trustee of the estate, which resulted in a conflict of interest. Respondent failed to withdraw as attorney for the creditor or to notify it of the necessity of filing an amended claim, and later as trustee he filed objections to the creditors claim. The conduct of respondent constitutes a violation of DR 2-110 (A) (2) relating to withdrawal from employment, and of DR 5-105 (A) and DR 5-105 (C) relating to conflict of interest (214 Kan. Ixxxii, Ixxxvi), and
Whereas, The State Board of Law Examiners has made a written recommendation to this Court that said Charles G. Stewart be disciplined by “Public Censure” as provided by Rule 203 (a) (3) (220 Kan. xxviii [Adv. Sheet No. 2]), and
Whereas, In accordance with Rule 213 (c) (220 Kan. xxxiii [Adv. Sheet No. 2]), a copy of the report, findings and recommendations of the Board was mailed to respondent on November 18, 1976, along with a citation directing respondent to file with the court either a statement that he did not wish to file exceptions, or his exceptions to the report, and
Whereas, Under date of December 8, 1976, the respondent filed his response to the citation, stating that he did not wish to file exceptions to the report, findings and recommendations, and
Whereas, Upon consideration of the record and being fully advised in the premises, the Court accepts the report, findings and recommendations of the State Board of Law Examiners.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said Charles G. Stewart be and he is hereby disciplined *447by public censure and that he pay the costs of this proceeding. It is further ordered that this Order of Public Censure be published in the official Kansas Reports.
By Order of the Court, dated this 1st day of February, 1977.